Citation Nr: 1712231	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-44 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2004 to March 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing conducted at the RO.  A transcript of that hearing has been associated with the record.

The Board remanded the appealed issues in March 2012, October 2014 and March 2016 for additional development.  They now return to the Board for further view. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Review of the file shows that, regrettably, additional evidentiary development is required before the Veteran's claims can be adjudicated by the Board.  See 38 C.F.R. § 19.9 (2016).  While the Board sincerely regrets the delay, in light of the number of previous remands and the age of the claim, such is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Board notes that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Left and Right Shoulder Disabilities

As noted in previous remand directives, the Veteran's medical history reflects pre-service left and right shoulder disabilities which were treated surgically before his Army enlistment.  He has subsequently described in-service duties which included lifting and loading 100-pound rounds in a field artillery mechanized unit.  The Veteran indicated that this work, together with required push-ups and pull-ups in service, resulted in continuous pain in the shoulders which persisted after service. 

In its March 2016 remand, the Board found that a December 2014 VA examination report did not adequately address aggravation of any pre-existing disabilities by the Veteran's military service and remanded the claim to that examiner for an addendum report.  Such a report was obtained from the examiner in August 2016; unfortunately, review of that report reveals that once again the examiner did not adequately address aggravation.  

Therefore, on remand, the AOJ should arrange for a medical opinion from an examiner other than the one who provided the December 2014/August 2016 opinions, and ensure that such an opinion adequately addresses any possible aggravation of the Veteran's pre-existing bilateral shoulder disabilities by the duties he performed while serving in the Army.

Sinusitis

As concerns the Veteran's claim for service connection for sinusitis, in March 2016, the Board instructed the AOJ to obtain a new examination of the Veteran, based on treatment records showing post-service diagnosis and treatment for sinusitis.  In August 2016, the Veteran underwent an examination.  At that time, he reported that over the course of his appeal, he had received sinusitis treatment from multiple private physicians, as well as through a medical clinic for county employees.  As noted by the August 2016 examiner, records of these visits have not been made part of the record.  There is no indication in the record that any attempt has been made to obtain them.  The Board notes that VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). 

Therefore, the Board finds that another remand is necessary to obtain this additional private medical evidence.  Once these records are associated with the file, the file should be returned to the August 2016 VA examiner for an addendum opinion that addresses the new and potentially relevant medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal; specifically, any records which document sinusitis treatment by private doctors or at non-VA facilities, to include the clinic for county employees. After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issues on appeal.  

The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain a medical opinion from a VA examiner other than the one who provided the December 2014 opinion and August 2016 addendum.  The examiner shall note in the examination report that the record and the Remand have been reviewed, including the Veteran's competent lay statements.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion. 

Based on this review, for each shoulder disability, the examiner must opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing disability was not aggravated by service (that is, not increased in severity by service beyond the natural course of the disability). 

For each shoulder disability, if the examiner concludes that events or activities or injuries in service to some degree contributed to progression of the Veteran's preservice disability, then the examiner must so state.  

The examiner must provide a complete rationale (explanation) for each opinion expressed, and specifically address lay statement evidence.

3.  After obtaining any outstanding treatment records, return the record to the VA examiner who conducted the Veteran's August 2016 sinus examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2106 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, based on a review of the record including the Veteran's competent lay statements, the examiner must provide an opinion whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sinusitis developed in service or is otherwise causally related to service. 

The examiner must provide a complete rationale (explanation) for the opinion, and specifically address lay statement evidence. 

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




